DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to restriction requirement filed 11/09/2020.
Receipt is also acknowledged for IDS filed 05/14/2020, 08/27/2020 and 11/09/2020; and preliminary amendment filed 12/11/2019.
Claims 1-13 were amended.   Claims 14-15 were canceled.   New claims 16-22 added.
Claims 1-13 and 16-22 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the groups are linked by same technical feature and that the claims have been deemed novel and inventive in the international stage.  This is not found persuasive because the basis for the restriction is the linked technical feature is not novel and as such does not make contribution over the art.
The requirement is still deemed proper and would have been made FINAL.
However, since the prior art applied in this office action applies the composition to hair and rinses of the composition, claims 1-13 and 16-22 dependent from claim 11 are included with the elected claims 1-10 and examined.
Therefore, because claims 11-13 and 16-22 that would have been withdrawn from examination are now examined with elected claims 1-10, the restriction requirement as set forth in the Office action mailed on 09/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-13 and 16-22 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 12, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 6 depend from claim 1.   Claim 1 requires “hydrophobically modified anionic polymer” in section b of the claim.   Claims 2 and 3 limit polymer to acrylate and methacrylate and claim 6 states that the composition of claim 1 comprises 0.01 to 5% wt polymer.   It is unclear if the polymer in claims 2, 3 and 6 and 12, 16 and 19 is the same polymer as the hydrophobically modified anionic polymer of claims 1 and 11 or is a different polymer.
Correction/explanation is respectfully requested.
Claims 2, 3, 6, 12, 16 and 19 are however examined as reciting hydrophobically modified anionic polymer.   This interpretation allows for claim 1 to provide antecedent support to the hydrophobically modified polymer in claims 2, 3 and 6.   The same is true of claims 12, 16 and 19 that depend from claim 11 and that recite hydrophobically modified anionic polymer.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles et al. (WO 2009/153281 A1).
Claim 1 is a composition comprising amidoamine having from 10-22 carbon atoms, water soluble amphiphilic acid, fatty alcohol having 8-22 carbon atoms, hydrophobically modified anionic polymer and water. 
Giles discloses rinse-off hair conditioning composition comprising hydrophobically modified anionic polymer present at from 0.01 to 5 wt% and more preferably at 0.05 to 1 % by wt, which is disclosed to be acrylate or methacrylate polymer and the modification is by alkylation, where the alkyl group comprises 6-30 carbons and a preferred polymer is ACULYN (Acrylates/Beheneth-25 Methacrylate Copolymer) (see the whole document with emphasis on page 1, lines 9-28; page 2, lines 1 and 2) which anticipates the requirement of claims 2-6, 12 and 16-19; stearamidopropyl dimethylamine (Example 1, Table on page 17) which is an amidoamine of claims 1, 9, 11 and 22; the conditioning composition is topically applied to the hair (page 6, lines 20-22) and with ease of rinse-off (page 18, line 13) meeting the method of claim 11;  Cetearyl alcohol meeting the limitation of fatty alcohol having 8-22 carbon atoms (Example 1, Table on page 17) which anticipates the requirement of claims 1, 11; stearic acid (Example 1, Table on page 17) which meets the limitation of water soluble non-amphiphilic acid of claims 1, 7, 11 and 20.   The composition also contains conditioning surfactant (page 6, lines 20, 21, 29-31; page 7, lines 1-9) and is present at 0.01-10% (page 7, lines 19-22; page 14, lines18-19) and Behenyltrimethyl ammonium chloride is present in example 1, Table on page 17 at 1.05% meeting the requirement of claim 10.   The method of saving water during a conditioning process involves the step of applying the composition to the hair and rinsing with water.   Since Giles applies the same composition as the composition used in claim 11 and rinses the hair, the method of claim 11 is met.   Also, with respect to rinsing the hair until constant friction is reached as claimed in claim 13 would be expected.
Giles teaches all the elements of claims 1-7, 9-13, 16-20 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (WO 2009/153281 A1), as applied to claims 1 and 11, in view of EVERAERT et al. (WO 2006010440 A1).
Giles has been described above as anticipating claims 1 and 11.   
Claims 8 depends from claim 1 and claim 21 depends from claim 11.   Claims 8 and 21 further define the water soluble non-amphiphilic acid as one of lactic acid, acetic acid, tartaric acid, fumaric acid, and mixtures thereof.
Giles teaches composition that contains stearic acid that meets the broad limitation of water soluble non-amphiphilic acid.   Giles does not teach the water soluble non-amphiphilic acids required by claims 8 and 21.
At the effective date of the invention, it was known in the art that amidoamine cationic surfactants such as those in the instant invention (see EVERAERT page 20, line 15 to page 22, line 22) have been known to be combined with acids such as acetic acid, tartaric acid, fumaric acid, lactic acid, malic acid, succinic acid and mixtures thereof (see EVERAERT page 22, lines 16-23) and that the acid is included in sufficient amount to protonate the amidoamine (see EVERAERT page 23, lines 1-4) and that the primary role of the acid is to protonate the amidoamine in the hair treatment composition such that tertiary amine salt is formed in situ in the hair treatment composition.
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to include organic water soluble non-amphiphilic acid in the composition of Giles with the expectation of protonating the amidoamine in situ for hair treatment.
Thus, Giles in view of EVERAERT renders claims 8 and 21 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-18 and 21-24; 1-13 and 16-22 of copending Application Nos. 16/622,411 and 16/622,182 respectively in view of in view of EVERAERT et al. (WO 2006010440 A1).
The co-pending claims teach compositions for application to hair, the composition comprises amidoamines, hydrophobically modified non-ionic polymer and fatty alcohols.   The co-pending compositions do not contain acids such as lactic acid, acetic acid, tartaric acid, fumaric acid, and mixtures thereof recited in examined claims.  
At the effective date of the invention, it was known in the art that amidoamine cationic surfactants such as those in the instant invention (see EVERAERT, page 20, line 15 to page 22, line 22) have been known to be combined with acids such as acetic acid, tartaric acid, fumaric acid, lactic acid, malic acid, succinic acid and mixtures thereof ( see EVERAERT page 22, lines 16-23) and that the acid is included in sufficient amount to protonate the amidoamine (see EVERAERT page 23, lines 1-4) and that the primary role of the acid is to protonate the amidoamine in the hair treatment composition such that tertiary amine salt is formed in situ in the hair treatment composition.
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to include organic water soluble non-amphiphilic acid in the co-pending compositions with the expectation of protonating the amidoamine in situ for hair treatment.
  
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613